DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavertu (US-20200207218-A1) in view of Namuduri (US-20180105158-A1).

Regarding claim 1, Lavertu teaches a system for controlling a hybrid vehicle propulsion system configured to obtain altitude and terrain information associated with a predetermined route for the hybrid propulsion system that includes a first energy source and a second energy source and to obtain current and forecast ambient weather information associated with the predetermined route of the hybrid propulsion system to generate a trip plan to optimize a plurality of performance parameters of the hybrid propulsion system by preferentially selecting the first energy source and/or the second energy source based on the trip plan (see Lavertu, Abstract, figure 3, paragraph 26) and furthermore, includes the capability of learning from previous trip plans to optimize existing route plans or future route plans (see Lavertu, paragraphs 33 and 45, regarding an “embodiment of the current invention, there remains the ability of learning and adapting to key changes in the train and power consist which can be incorporated either in the current plan and/or for future plans”, whereby, “the optimal power source selection schedule may be close enough to one previously determined, owing to the similarity of the train (vehicle) configuration, route and environmental conditions. In these cases, it may be sufficient to look up the driving trajectory within a database of previously executed trip plans (history of previous trips) and follow it.”).
	Namuduri teaches a hybrid vehicle propulsion system based on a mechanical coupling topology that can engage or disengage either or both motor and/or engine to a common drive line to propel the vehicle (see Namuduri, Abstract, figure 1, paragraphs 16-21).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Lavertu and Namuduri because Lavertu teaches the advantages of utilizing current and predicted driving conditions for optimal powertrain management and Namuduri teaches the advantages of direct (vs indirect) transfer of torque to a common drive line to propel a hybrid vehicle, and therefore, as combined, Lavertu and Namuduri is an improvement because both contribute to further improving operational efficiency of hybrid vehicle driving by mitigating loss of non-propulsion energy and optimizing energy management, including support and enablement of, a method for improving fuel economy and reducing emissions of a vehicle with an electric motor, an engine, an energy storage device, and a controller (see Namuduri, Abstract, figure 1, paragraphs 2, 13, 16-21, 32, and 40, regarding propulsion system 100 (vehicle), traction electric machine 122 (electric motor), engine 102, and power module 130 (energy storage device), controller 146, and “Optimized control for vehicle propulsion systems according to the present disclosure supports various fuel economy optimization strategies to maximize fuel economy during frequently used real-world vehicle maneuvers”), the method comprising: obtaining, by the (see Lavertu, Abstract, figure 4, paragraphs 47-51, regarding method 70, preferentially selecting the use of the engine and/or the batteries (target hybrid control surface) as in step 78 based on the optimized trip plan 62 as determined from current state information such as, for example, altitude, terrain, and weather conditions).

Regarding claim 2, combined Lavertu and Namuduri teaches the method of claim 1, including further comprising: transitioning, by the controller, from the current hybrid control surface to the target hybrid control surface when the target hybrid control surface is different from the current hybrid control surface (see Lavertu, figure 4, paragraphs 47-51, and 68, regarding “the control algorithm (performing method 70) may be used for continuous corrections and revision of an existing trip plan or complete re-planning”, when for example, “grade changes”).

Regarding claim 3, combined Lavertu and Namuduri teaches the method of claim 1, including wherein each of the current and target hybrid control surfaces is associated with at least one of: an altitude, an environmental condition, and an internal system state of the vehicle (see Lavertu, figure 4, paragraphs 47-51, regarding Obtaining altitude and terrain information, step 72).

Regarding claim 4, combined Lavertu and Namuduri teaches the method of claim 1, including further comprising: obtaining, by the controller, lookahead information, such that the target hybrid control surface is determined based on the lookahead information and the current state information (see Lavertu, figure 1, paragraph 22, regarding “The control algorithm 40 is used to compute an optimized trip plan based on current as well as forecast (lookahead) ambient conditions and parameters (information) involving the hybrid propulsion system 10”).

Regarding claim 5, combined Lavertu and Namuduri teaches the method of claim 4, including wherein the lookahead information includes predicted driving conditions of a route taken by the vehicle (see Lavertu, figure 1, paragraph 22, regarding “The control algorithm 40 is used to compute an optimized trip plan (route) based on current as well as forecast (lookahead) ambient conditions and parameters (information) involving the hybrid propulsion system 10”).

Regarding claim 6, combined Lavertu and Namuduri teaches the method of claim 4, including wherein the lookahead information includes predicted traffic information (see Namuduri, figure 2, paragraphs 35-38, regarding controller 146 hosting an “operating system (that) may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted (predicted) conditions”).

Regarding claim 7, combined Lavertu and Namuduri teaches the method of claim 4, including wherein the lookahead information includes predicted changes in a mass of the vehicle (see Lavertu, figure 1, paragraph 22, regarding “The control algorithm 40 is used to compute an optimized trip plan based on current as well as forecast ambient conditions and parameters involving the hybrid propulsion system 10, track 42, such as number of weather forecast conditions such as temperature and pressure forecasts at several points along the route of travel, a number of locomotives, total load (mass of vehicle and cargo), and the like”).

Regarding claim 8, combined Lavertu and Namuduri teaches the method of claim 4, including wherein the lookahead information includes predicted operating temperatures of electronics within the vehicle (see Namuduri, figure 2, paragraph 35, regarding “The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor”).

Regarding claim 9, combined Lavertu and Namuduri teaches the method of claim 4, including wherein the lookahead information includes predicted dosing amount and timing of a catalyst used in a selective catalytic reduction (SCR) system operatively coupled to the engine (see Lavertu, paragraphs 23, 27, 31, 33-35, and 38, regarding “Reference to emissions in the context of one embodiment of the current invention is directed towards cumulative emissions produced in the form of oxides of nitrogen (NOx), unburned hydrocarbons, particulates, and/or the like. If a key objective during a trip mission is to reduce total emissions, control algorithm 40 may be generated or amended to consider this trip objective in conjunction with improved overall fuel efficiency”, whereby the selective catalytic reduction (SCR) system is targeted specifically for nitrogen (NOx) emissions).

Regarding claim 10, combined Lavertu and Namuduri teaches the method of claim 4, including wherein the lookahead information is provided via telematics (see Namuduri, figure 3, paragraphs 42-45, regarding “In some examples the signals 318 also include data provided by additional onboard sensors in order to predict upcoming vehicle speed. More specifically, consolidation of data from nearby devices using vehicle-to-infrastructure (V2I) communications, data from other vehicles using vehicle-to-vehicle (V2V) communications, as well as data from external servers using wireless communications (e.g., traffic flow data) is consolidated to forecast the host vehicle upcoming speed. The speed control estimator 314 may further rely on data from an external server 324 such as map data, geographical speed limit data, traffic data, and other data which may influence upcoming speed estimations”, all examples of telematics deployments).

Regarding claim 11, Lavertu teaches a system for controlling a hybrid vehicle propulsion system configured to obtain altitude and terrain information associated with a predetermined route for the hybrid propulsion system that includes a first energy source and a second energy source and to obtain current and forecast ambient weather information associated with the predetermined route of the hybrid propulsion system to (see Lavertu, Abstract, figure 3, paragraph 26).
	Namuduri teaches a hybrid vehicle propulsion system based on a mechanical coupling topology that can engage or disengage either or both motor and/or engine to a common drive line to propel the vehicle (see Namuduri, Abstract, figure 1, paragraphs 16-21).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Lavertu and Namuduri because Lavertu teaches the advantages of utilizing current and predicted driving conditions for optimal powertrain management and Namuduri teaches the advantages of direct (vs indirect) transfer of torque to a common drive line to propel a hybrid vehicle, and therefore, as combined, Lavertu and Namuduri is an improvement because both contribute to further improving operational efficiency of hybrid vehicle driving by mitigating loss of non-propulsion energy and optimizing energy management, including support and enablement of, a method for improving fuel economy and reducing emissions of a vehicle with an electric motor, an engine, an energy storage device, and a controller (see Namuduri, Abstract, figure 1, paragraphs 2, 13, 16-21, 32, and 40, regarding propulsion system 100 (vehicle), traction electric machine 122 (electric motor), engine 102, and power module 130 (energy storage device), controller 146, and “Optimized control for vehicle propulsion systems according to the present disclosure supports various fuel economy optimization strategies to maximize fuel economy during frequently used real-world vehicle maneuvers”), the method comprising: obtaining, by the (see Lavertu, paragraphs 33 and 45, regarding an “embodiment of the current invention, there remains the ability of learning and adapting to key changes in the train and power consist which can be incorporated either in the current plan and/or for future plans”, whereby, “the optimal power source selection schedule may be close enough to one previously determined, owing to the similarity of the train (vehicle) configuration, route and environmental conditions. In these cases, it may be sufficient to look up the driving trajectory within a database of previously executed trip plans (history of previous trips) and follow it.”); and determining, by the controller, a target state for the vehicle based on the learned history and the current state information (see Lavertu, Abstract, figure 4, paragraphs 47-51, regarding method 70, preferentially selecting the use of the engine and/or the batteries (target state) as in step 78 based on the optimized trip plan 62 as determined from current state information such as, for example, altitude, terrain, and weather conditions).

Regarding claim 12, combined Lavertu and Namuduri teaches the method of claim 11, including further comprising: obtaining, by the controller, lookahead information, such that the target state is determined based on the learned history (see Lavertu, paragraphs 33 and 45, regarding an “embodiment of the current invention, there remains the ability of learning and adapting to key changes in the train and power consist which can be incorporated either in the current plan and/or for future plans”, whereby, “the optimal power source selection schedule may be close enough to one previously determined, owing to the similarity of the train (vehicle) configuration, route and environmental conditions. In these cases, it may be sufficient to look up the driving trajectory within a database of previously executed trip plans (history of previous trips) and follow it.”), the lookahead information, and the current state information (see Lavertu, figure 1, paragraph 22, regarding “The control algorithm 40 is used to compute an optimized trip plan based on current as well as forecast (lookahead) ambient conditions and parameters (information) involving the hybrid propulsion system 10”).

Regarding claim 13, combined Lavertu and Namuduri teaches the method of claim 11, including wherein the learned history is implemented in a historically built database of road pattern expectations (see Lavertu, paragraphs 33 and 45, regarding an “embodiment of the current invention, there remains the ability of learning and adapting to key changes in the train and power consist which can be incorporated either in the current plan and/or for future plans”, whereby, “the optimal power source selection schedule may be close enough to one previously determined, owing to the similarity of the train (vehicle) configuration, route and environmental conditions. In these cases, it may be sufficient to look up the driving trajectory within a (historically built) database of previously executed trip plans (history of previous trips) and follow it.”).

Regarding claim 14, combined Lavertu and Namuduri teaches the method of claim 13, including wherein the database is implemented in a processing unit accessible by the controller wirelessly from a remote location (see Namuduri, figure 3, paragraphs 42-45, regarding “In some examples the signals 318 also include data provided by additional onboard sensors in order to predict upcoming vehicle speed. More specifically, consolidation of data from nearby devices using vehicle-to-infrastructure (V2I) communications, data from other vehicles using vehicle-to-vehicle (V2V) communications, as well as data from external servers using wireless communications (e.g., traffic flow data) is consolidated to forecast the host vehicle upcoming speed. The speed control estimator 314 may further rely on data from an external server 324 such as map data, geographical speed limit data, traffic data, and other data which may influence upcoming speed estimations”, whereby, for example, the external servers can host databases).

Regarding claim 15, combined Lavertu and Namuduri teaches the method of claim 14, including wherein the processing unit is a remote server in a cloud computing environment (see Namuduri, figure 3, paragraphs 42-45, regarding “In some examples the signals 318 also include data provided by additional onboard sensors in order to predict upcoming vehicle speed. More specifically, consolidation of data from nearby devices using vehicle-to-infrastructure (V2I) communications, data from other vehicles using vehicle-to-vehicle (V2V) communications, as well as data from external servers using wireless communications (e.g., traffic flow data) is consolidated to forecast the host vehicle upcoming speed. The speed control estimator 314 may further rely on data from an external server 324 such as map data, geographical speed limit data, traffic data, and other data which may influence upcoming speed estimations”, whereby, for example, the external servers can perform the function of a remote server in a cloud computing environment).

Regarding claim 16, combined Lavertu and Namuduri teaches the method of claim 12, including wherein the lookahead information includes predicted driving conditions of a route taken by the vehicle (see Lavertu, figure 1, paragraph 22, regarding “The control algorithm 40 is used to compute an optimized trip plan (route) based on current as well as forecast (lookahead) ambient conditions and parameters (information) involving the hybrid propulsion system 10”).

Regarding claim 17, combined Lavertu and Namuduri teaches the method of claim 12, including wherein the lookahead information includes predicted traffic information (see Namuduri, figure 2, paragraphs 35-38, regarding controller 146 hosting an “operating system (that) may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted (predicted) conditions”).

Regarding claim 18, combined Lavertu and Namuduri teaches the method of claim 12, including wherein the lookahead information includes predicted changes in a mass of the vehicle (see Lavertu, figure 1, paragraph 22, regarding “The control algorithm 40 is used to compute an optimized trip plan based on current as well as forecast ambient conditions and parameters involving the hybrid propulsion system 10, track 42, such as number of weather forecast conditions such as temperature and pressure forecasts at several points along the route of travel, a number of locomotives, total load (mass of vehicle and cargo), and the like”).

Regarding claim 19, combined Lavertu and Namuduri teaches the method of claim 12, including wherein the lookahead information includes predicted operating temperatures of electronics within the vehicle (see Namuduri, figure 2, paragraph 35, regarding “The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor”).

Regarding claim 20, combined Lavertu and Namuduri teaches the method of claim 12, including wherein the lookahead information includes predicted dosing amount and timing of a catalyst used in a selective catalytic reduction (SCR) system operatively coupled to the engine (see Lavertu, paragraphs 23, 27, 31, 33-35, and 38, regarding “Reference to emissions in the context of one embodiment of the current invention is directed towards cumulative emissions produced in the form of oxides of nitrogen (NOx), unburned hydrocarbons, particulates, and/or the like. If a key objective during a trip mission is to reduce total emissions, control algorithm 40 may be generated or amended to consider this trip objective in conjunction with improved overall fuel efficiency”, whereby the selective catalytic reduction (SCR) system is targeted specifically for nitrogen (NOx) emissions).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/P.Y.N./Examiner, Art Unit 3661

February 26, 2022
       

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661